Citation Nr: 1404337	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  04-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  He had subsequent service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously denied this claim in April 2008.  The Veteran appealed to the Veterans Claims Court.  In March 2009, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's decision.

This appeal again came before the Board in June 2009 and March 2010 and was remanded on both occasions for further development.  The requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

Tinnitus neither began during nor was otherwise caused by active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, tinnitus is not one of the chronic diseases listed under 38 C.F.R. § 3.309(a) and therefore 38 C.F.R. § 3.307 does not apply.  

At the outset, the Veteran's service treatment records are incomplete, as only immunization records are available.  When service treatment records are unavailable through no fault of a veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

The DD-214 reflects that the Veteran received "Marksman (Rifle)" badge.  Therefore, he was exposed to loud noise, including his time spent shooting a rifle; however, exposure to loud noise during service alone is not sufficient to establish service connection, rather the noise exposure must cause tinnitus.

The Board has considered the Veteran's assertions that he experienced tinnitus due to noise exposure during his active service.  As a lay person, he is competent to report what comes to him through his senses, including ringing in his ear.  Layno v. Brown, 6 Vet. App. 465 (1994).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, his lay statements are inconsistent and, when weighed against the other evidence of record, do not establish that tinnitus began during or was otherwise caused by active service.

In a medical examination and accompanying report of medical history for enlistment in the National Guard dated June 1983, one month after the Veteran's separation from active service, the clinical evaluation of his ears was normal and he denied experiencing any ear trouble.  This evidence so close in time to discharge suggests that he was not experiencing symptoms consistent with tinnitus at that time.

Medical records from December 1997 reflect the Veteran complained he had been experiencing ringing in his left ear for "some time."  He estimated his symptoms began in 1983; however, the medical record does not indicate whether the symptoms began before May 1983, when he separated from active service.

In subsequent medical reports, there is no indication that the Veteran experienced tinnitus.  Rather, in a July 2003 VA medical record, he specifically denied experiencing tinnitus.  This evidence weighs against his claim he experienced tinnitus since active service.

The Veteran underwent a VA examination in July 2009 where he reported tinnitus in his left ear.  He estimated these symptoms began sometime in 1984 after he had an ear infection in his left ear.  The examiner stated he was unable to provide an opinion relating to the etiology of the Veteran's current tinnitus due to the absence of service treatment records for review.  This evidence weighs against the claim as the Veteran dated the onset of tinnitus to a period after service.

In an April 2010 addendum opinion, the same examiner opined that because the Veteran reported his tinnitus began after an ear infection sometime in 1984, after separation from active service, it was less likely as not that his tinnitus was due to his reported noise exposure during active service, providing additional evidence against the claim.

In September 2012, the Veteran underwent another VA examination with a new examiner.  He again reported his current tinnitus began in 1984, around the time of an infection in his left ear.  The examiner opined that because the Veteran reported onset of tinnitus concurrent with an ear infection that occurred after his discharge from active service, tinnitus was not caused by or related to his active service.  This evidence does not support the Veteran's claim.

Based on the foregoing the Board finds the evidence does not establish the Veteran's currently-diagnosed tinnitus either began during or was caused by his active service.  His lay statements do not establish he began to experience the symptoms of tinnitus during his active service.  Instead, his consistent statements during the course of VA examinations establish that his symptoms began in 1984, the year following his separation from service, concurrent with an ear infection.  

Additionally, two different VA examiners opined that the Veteran's tinnitus was not related to active service.  Therefore, the weight of competent evidence does not establish that the Veteran's current tinnitus either began during or was otherwise caused by active service and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in April 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in March 2006.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA treatment records.  The Veteran has not indicated he received any private treatment for his tinnitus.  He was also provided with two VA examinations, the reports of which have been associated with the claims file.  

The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


